Judgment unanimously modified on the law by deleting the second decretal paragraph and as modified affirmed. Memorandum: Special Term improperly directed that petitioner be returned to the Green Haven Correctional Facility and restored to his position as a representative of the Inmate Grievance Resolution Committee (IGRC). Section 23 of the Correction Law grants the Commissioner of Correction almost unbridled authority to transfer inmates from one facility to another within the system (see, Matter of Johnson v Ward, 64 AD2d 186, 188). Since petitioner’s term as a member of the IGRC has expired, the issue concerning the resumption of that position is moot. (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. —art 78.) Present — Dillon, P. J., Callahan, Denman, Pine and Lawton, JJ.